UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7290


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONALD WARDRICK,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Peter J. Messitte, Senior District Judge. (1:95-cr-00294-PJM-1)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Donald Wardrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Donald Wardrick appeals the district court’s order denying relief on his motion for

clarification. We have reviewed the record and find no reversible error. Our review of

Wardrick’s motion for clarification reveals that it is more appropriately characterized as a

28 U.S.C. § 2255 (2012) motion. Because Wardrick has already filed at least one § 2255

motion that was addressed on the merits, he may not file another one without obtaining

leave from this court pursuant to 28 U.S.C. § 2244 (2012). Accordingly, we affirm the

district court’s denial of Wardrick’s motion and modify the judgment to reflect that the

denial is without prejudice to Wardrick’s right to file a § 2244 motion in this court for

leave to file a successive § 2255 motion. * We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                 AFFIRMED AS MODIFIED




*
    We express no opinion as to the merits of any such motion.

                                              2